DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 2-21 are allowed in this application. 

Claim Interpretation Clarified
In the office action dated 9/28/21, the examiner interpreted part of the claims 2, 4, 12 and 21 language to be “intended use”.   The applicant has amended the claims to change the intended use interpretations by positively stating the claim elements.  Thus, the claims are no longer subject to such interpretation.




Claim Rejections- 35 USC §112(a) Withdrawn 
In the office action dated 9/28/21, the examiner rejected claim 2 under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  In response, the applicants pointed out the support for the elements at paragraphs [0067] and [0086]-[0087] of the application, included the cited portions disclose “weighted consideration[s]” for ordering orders, which may include “weightings of various factors”, in other words, a combination of multiple weighted factors, such as “fill rate” and “response time”.  The rejection is withdrawn.  
Similarly, in response to claims 2, 3, 10, 12, and 21 rejections based on the specification’s  failure to describe an algorithm or procedure with sufficient detail such that one of skill in the art would understand how the functions of the claimed invention are to be performed, the applicant pointed to FIG. 4 and paragraphs [0081]-[0090] of the application, which disclose functions that may be performed by a processor to implement an exemplary embodiment of the claimed invention, and paragraphs [0028]-[0031] and [0048], which disclose a computing device including a processor that may perform the functions of the claimed invention including the embodiment of FIG. 4.  The rejection is withdrawn.  

Claim Rejections - 35 USC §112(b) Withdrawn
In the office action dated 9/28/21, the examiner rejected claim 2-21 under 35 U.S.C. 112(a) as being indefinite for failing to particularly point out and distinctly claim the subject matter.  In response, the applicant has amended the claims to resolve the issue – e.g. removing the relative term “particular” form the claims.  The rejection is withdrawn.  

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention overcomes 35 USC 101 because the examiner has determined that there is no abstract idea under the 2nd prong of the step 2A test.   Under the 1st prong, the “abstract idea” is identified as processing and executing trade orders by prioritizing trade order placement based on the quality of service received. Under the 2nd prong, the additional elements (most other elements that are not part of the “abstract idea”) integrate the “abstract idea” exception into a practical application.  Essentially, in order to achieve the goal of the invention, all the other elements – the processor, memory, electronic communications 
“one processor associated with a workstation… in electronic communication with… computers via an electronic communications network… memory…. processor, control… 
receiving a first order… with a first fill rate and a first response time….  
receiving… a second order…with a second fill rate… response time… 
ordering, in an electronic database of an order book of the given trader, the second order ahead of the first order based on a first combination of… weighting of the first fill rate and a second weighting… a second combination of at least a third weighting of the second fill rate and a fourth weighting of the second response time associated with the second order…  
responsive to ordering the second order ahead of the first order…. executing an order of the given trader against the second order… receiving a third order… a third response time that is longer than the second response time… ordering in the order book the second order… assigning routing of a communication of a trading message for a given item to at least 
  Thus, the claims are determined to not be an abstract idea under the step 2A of new guidance because the “abstract idea” exception has been integrated into a “practical application”.  
Furthermore, the combination of additional elements is not well understood, routine, and conventional. For example, it is not well understood, routine, and conventional to assigning routing of a communication of a trading message for a given item to at least one port based on weighting of the first fill rate and a second weighting of the various trade orders. As such, the rejection under 35 U.S.C. 101 is withdrawn.  

Regarding the rejection under 35 U.S.C. 103, the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other 
As recited in the claims, claim specific elements of:
“one processor associated with a workstation… in electronic communication with… computers via an electronic communications network… memory…. processor, control… 
receiving a first order… with a first fill rate and a first response time….  
receiving… a second order…with a second fill rate… response time… 
ordering, in an electronic database of an order book of the given trader, the second order ahead of the first order based on a first combination of… weighting of the first fill rate and a second weighting… a second combination of at least a third weighting of the second fill rate and a fourth weighting of the second response time associated with the second order…  
responsive to ordering the second order ahead of the first order…. executing an order of the given trader against the second order… receiving a third order… a third response time that is longer than the second response time… ordering in the order book the second order… assigning routing of a communication of a trading message for a given item to at least one port… on the electronic communications network…. executing the order of the given trader against the second order includes communicating a trading command for the 
The prior art of record, Mittal (20110191229) teaches a trading system for optimizing allocation of large block orders for a security for maximum fill rate.  However, Mittal does not teach or suggest (in combination with the other elements) specific steps in which the trade orders are submitted and the required elements of the two fill rates and the two response times to be considered in prioritizing the orders.   Aisen (20100332650) teaches a trading system that allows users to dynamically-monitor whether the orders have been executed by providing trade confirmation.  Brucato (20070174176) teaches the idea of calculating and optimizing the fastest or most expeditious routes for trade execution by measuring individual counterparty’s past performance in trade executions.   Horrigan (6493682) teaches estimating the probability of fill-rate by using independent variables to better estimate investment/asset returns.  Maglaras, Costis (Optimal Order Routing in a Fragmented Market. Graduate School of Business, Columbia University. https://www8.gsb.columbia.edu/sites/financialstudies/files/files/Maglaras%20-%20multilob-2012-05.pdf.  May 21, 2012) teaches the behavior of the decentralized market is captured through a one-dimensional process that can be viewed as a weighted aggregate depth of the market at the best bid and offer across all exchanges.
Mittal, Brucato, Aisen, Horrigan, and Maglaras – alone or in combination – do not disclose the steps in which the orders are submitted and the required elements of the two fill rates and the two response times to be considered in prioritizing the orders. 
Therefore, the claims are deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698